       Case 2:20-cv-01073-SRB Document 21 Filed 07/27/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sharyl Duboise,                                    No. CV-20-01073-PHX-SRB
10                  Plaintiff,                          ORDER
11   v.
12   Infinite Bloom LLC,
13                  Defendant.
14
            On June 24, 2021, upon receipt of a Notice of Settlement, this Court issued an order
15
16   that this case would be dismissed with prejudice within 30 days of the date of the order if
17   a stipulation to dismiss was not filed prior to the dismissal date. As of the date of this
18
     order, no stipulation to dismiss has been filed.
19
20          IT IS ORDERED dismissing this case with prejudice.

21
                          Dated this 27th day of July, 2021.
22
23
24
25
26
27
28
